DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 13, 17 and 20 are objected to because of the following informalities:
(claim 9, lines 2-3) “the inside diameter (IDU1)” should be changed to “the inside diameter (IDU)”.
(claim 13, line 4) “the main wellbore tubular portion” should be changed to “the downhole main wellbore tubular portion”.
(claim 17, line 2) “the inside diameter (IDU1)” should be changed to “the inside diameter (IDU)”.
(claim 20, lines 2-3) “the inside diameter (IDU1)” should be changed to “the inside diameter (IDU)”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 10-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarian et al. (CA 2266928).
As concerns claim 1, McGarian shows a deflector assembly (Fig. 1), comprising: a tubular member (14, 10’), the tubular member having an uphole lateral wellbore tubular portion (36) and a downhole main wellbore tubular portion (10’), wherein an inside diameter (IDU) of the uphole lateral wellbore tubular portion is greater than an inside diameter (IDD) of the downhole main wellbore tubular portion (Fig. 1); an exit window (16) located in a sidewall of the uphole lateral wellbore tubular portion (Fig. 1); and a ramped deflector (10) positioned within the uphole lateral wellbore tubular portion, the ramped deflector located proximate and ramping toward the exit window, and further wherein the ramped deflector includes a through bore (26) having a diameter (DTB) coupling the uphole lateral wellbore tubular portion and the downhole main wellbore tubular portion, the through bore forming a ramped deflector lip (12) for allowing a first downhole tool (not shown) having a diameter (D1) less than the diameter (DTB) to pass through the ramped deflector to the downhole main wellbore tubular portion, and for diverting a second downhole tool (2) having a diameter (D2) greater than the diameter (DTB) toward the exit window (Fig. 1).
As concerns claim 6, McGarian shows wherein the downhole main wellbore tubular portion is a downhole liner, and further wherein the downhole liner extends into the uphole lateral wellbore tubular portion to form the ramped deflector lip (Fig. 1).
As concerns claim 7, McGarian shows wherein the diameter (DTB) of the through bore is substantially equal to the inside diameter (IDD) of the downhole main wellbore tubular portion (Fig. 1).
As concerns claim 10, McGarian shows a polished bore receptacle portion (34) located between the uphole lateral wellbore tubular portion and the downhole main wellbore tubular portion (Fig. 1).
As concerns claim 11, McGarian shows a method for forming a multilateral well (Fig. 1), comprising: placing a deflector assembly (Fig. 1) within a main wellbore (30) located in a subterranean formation, the deflector assembly including; a tubular member (14, 10’), the tubular member having an uphole lateral wellbore tubular portion (36) and a downhole main wellbore tubular portion (10’), wherein an inside diameter (IDU) of the uphole lateral wellbore tubular portion is greater than an inside diameter (IDD) of the downhole main wellbore tubular portion (Fig. 1); an exit window (16) located in a sidewall of the uphole lateral wellbore tubular portion (Fig. 1); and a ramped deflector (10) positioned within the uphole lateral wellbore tubular portion, the ramped deflector located proximate and ramping toward the exit window, and further wherein the ramped deflector includes a through bore (26) having a diameter (DTB) coupling the uphole lateral wellbore tubular portion and the downhole main wellbore tubular portion, the through bore forming a ramped deflector lip (12); running a first downhole tool (not shown) having a diameter (D1) less than the diameter (DTB) toward the ramped deflector, the ramped deflector lip allowing the first downhole tool to pass through the ramped deflector to the downhole main wellbore tubular portion (Fig. 1); and running a second downhole tool (2 or drilling assembly) having a diameter (D2) greater than the TB) toward the ramped deflector, the ramped deflector lip diverting the second downhole tool toward the exit window (Fig. 1).
As concerns claim 12, McGarian shows wherein the second downhole tool is a drilling assembly (drilling assembly) having the diameter (D2) greater than the diameter (DTB), and further including drilling a lateral wellbore (4) into the subterranean formation by diverting the drilling assembly toward the exit window using the ramped deflector lip (col 2, ln 19 - col 3, ln 5).
As concerns claim 18, McGarian shows a multilateral well (Fig. 1), comprising: a main wellbore (30); a lateral wellbore (4) extending from the main wellbore; and a deflector assembly (Fig. 1) located proximate an intersection between the main wellbore (30) and the lateral wellbore (4), the deflector assembly including; a tubular member (14, 10’), the tubular member having an uphole lateral wellbore tubular portion (36) and a downhole main wellbore tubular portion (10’), wherein an inside diameter (IDU) of the uphole lateral wellbore tubular portion is greater than an inside diameter (IDD) of the downhole main wellbore tubular portion (Fig. 1); an exit window (16) located in a sidewall of the uphole lateral wellbore tubular portion (Fig. 1); and a ramped deflector (10) positioned within the uphole lateral wellbore tubular portion, the ramped deflector located proximate and ramping toward the exit window, and further wherein the ramped deflector includes a through bore (26) having a diameter (DTB) coupling the uphole lateral wellbore tubular portion and the downhole main wellbore tubular portion, the through bore forming a ramped deflector lip (12) for allowing a first downhole tool (not shown) having a diameter (D1) less than the diameter (DTB) to pass through the ramped deflector to the downhole main wellbore tubular portion, and for diverting a 2) greater than the diameter (DTB) toward the exit window (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGarian et al. as applied to claim 1 above, and further in view of Rodriguez (2017/0362896).
As concerns claim 2, McGarian discloses the claimed invention except for a drillable outer sleeve enclosing the exit window.  Rodriguez teaches a drillable outer sleeve (200, 202) enclosing an exit window (900).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McGarian, as taught by Rodriguez, to include a drillable outer sleeve for the expected benefit of isolating the through bore of the uphole lateral wellbore tubular portion of the deflector assembly from the wellbore until desired to drill the lateral wellbore.  Thus, one of ordinary skill in the art would have recognized that using a .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McGarian et al. as applied to claim 1 above, and further in view of Teale (WO 2019/194800).
As concerns claim 4, McGarian discloses the claimed invention except for a filler material substantially filling exposed space between the ramped deflector and the exit window, and further wherein a second through bore extends through the filler material to couple the uphole lateral wellbore tubular portion and the downhole main wellbore tubular portion.  Teale teaches a filler material (160) substantially filling exposed space within a ramped deflector (150).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McGarian, as taught by Teale, to include a filler material within the ramped deflector for the expected benefit of reinforcing the ramped deflector during use of a mill or drilling assembly to create the exit window or the lateral wellbore, respectively.  Thus, one of ordinary skill in the art would have recognized that using a filler material in the ramped deflector of the deflector assembly of McGarian would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date 
As concerns claim 5, the combination teaches wherein the filler material is cement (Teale: paragraph 0061).

Claims 8, 9, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McGarian et al. as applied to claim 1 above, and further in view of Dahl et al. (9,951,573).
As concerns claims 8, 15, 16 and 19, McGarian discloses the claimed invention except for wherein the uphole lateral wellbore tubular portion is a first uphole lateral wellbore tubular portion, and the ramped deflector is a first ramped deflector, and wherein the tubular member further includes a second uphole lateral wellbore tubular portion located uphole of the first uphole lateral wellbore tubular portion, wherein an inside diameter (IDU2) of the second uphole lateral wellbore tubular portion is greater than the inside diameter (IDD) of the downhole main wellbore tubular portion, and further including; a second exit window located in a sidewall of the second uphole lateral wellbore tubular portion; and a second ramped deflector positioned within the second uphole lateral wellbore tubular portion, the second ramped deflector located proximate and ramping toward the second exit window, and further wherein the second ramped deflector includes a second through bore coupling the second uphole lateral wellbore tubular portion and the first uphole lateral wellbore tubular portion, the second through bore having a diameter (DTB2) greater than the first through bore diameter (DTB), the second through bore forming a second ramped deflector lip for allowing the second 2) less than the diameter (DTB2) to pass through the second ramped deflector toward the first ramped deflector, and for diverting a third downhole tool having a diameter (D3) greater than the diameter (DTB2) toward the second exit window.  Dahl teaches wherein an uphole lateral wellbore tubular portion is a first uphole lateral wellbore tubular portion, and a ramped deflector is a first ramped deflector, and wherein a tubular member further includes a second uphole lateral wellbore tubular portion located uphole of the first uphole lateral wellbore tubular portion, wherein an inside diameter (IDU2) of the second uphole lateral wellbore tubular portion is greater than an inside diameter (IDD) of a downhole main wellbore tubular portion, and further including; a second exit window located in a sidewall of the second uphole lateral wellbore tubular portion; and a second ramped deflector positioned within the second uphole lateral wellbore tubular portion, the second ramped deflector located proximate and ramping toward the second exit window, and further wherein the second ramped deflector includes a second through bore coupling the second uphole lateral wellbore tubular portion and the first uphole lateral wellbore tubular portion, the second through bore having a diameter (DTB2) greater than a first through bore diameter (DTB), the second through bore forming a second ramped deflector lip for allowing the second downhole tool having the diameter (D2) less than the diameter (DTB2) to pass through the second ramped deflector toward a first ramped deflector, and for diverting a third downhole tool having a diameter (D3) greater than the diameter (DTB2) toward the second exit window (Fig. 11).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McGarian, as taught by Dahl, to include a second uphole lateral wellbore tubular portion having a second exit 
As concerns claims 9, 17 and 20, the combination teaches wherein the inside diameter (IDU2) of the second uphole lateral wellbore tubular portion is substantially equal to the inside diameter (IDU) of the first uphole lateral wellbore tubular portion (Dahl: Fig. 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McGarian et al. and Rodriguez as applied to claim 2 above, and further in view of Teale.
As concerns claim 3, the combination of McGarian and Rodriguez discloses the claimed invention except for a filler material substantially filling exposed space between the ramped deflector and the exit window, and further wherein a second through bore extends through the filler material to couple the uphole lateral wellbore tubular portion and the downhole main wellbore tubular portion.  Teale teaches a filler material (160) substantially filling exposed space within a ramped deflector (150).  One of ordinary skill .
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679